Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-116423 on Form S-8 of our report dated June 27, 2008, related to the financial statements and financial statement schedule of Spherion Corporation 401(k) Benefit Plan, appearing in this Annual Report on Form 11-K of Spherion Corporation 401(k) Benefit Plan for the year ended December 31, 2007. /s/ DELOITTE & TOUCHE LLP Miami, Florida June 27, 2008
